Citation Nr: 1030974	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a left 
knee injury.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1975 to June 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which denied 
the Veteran's claims for service connection for a left knee 
disorder and sleep apnea. 

In June 2010, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge; a copy of this 
transcript has been associated with the record.

The issue of service connection for sleep apnea is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  There is evidence that the Veteran currently experiences a 
left knee disorder.

2.  There is no competent or credible evidence of an injury to 
the Veteran's left knee during active service, nor is there 
competent or credible evidence of a history of a left knee 
disorder during or after the Veteran's service.


CONCLUSION OF LAW

A left knee disorder was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
duty to notify was accomplished by way of a VCAA letter from the 
AOJ to the Veteran dated in November 2004.  That letter 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
by:  (1) informing him about the information and evidence not of 
record that was necessary to substantiate his service connection 
claims; (2) informing him about the information and evidence that 
the VA would seek to provide; and (3) informing him about the 
information and evidence that he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Furthermore, the June 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, 
the Veteran has received all required notice in this case, such 
that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes 
the AOJ did not provide the Veteran all the necessary VCAA notice 
in compliance with the Court's decision in Dingess prior to 
initially adjudicating his claims in May 2005, the preferred 
sequence.  But in Pelegrini II, the United States Court of 
Appeals for Veterans Claims (Court) clarified that in these 
situations the VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, the VA need only ensure that 
the Veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he is 
still provided proper due process.  Id. at 120.  In other words, 
he must be given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the VA cured the timing notice after sending additional 
Dingess-compliant VCAA notice letters by readjudicating the case 
by way of the April 2007 SOC.  Therefore, since the VA cured the 
timing error and because the Veteran did not challenge the 
sufficiency of his notice, the Board finds that the VA complied 
with its duty to notify.  In essence, the timing defect in the 
notices has been rectified by the latter readjudication.  In 
addition, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the adjudication 
of his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki v. 
Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service 
treatment records (STRs).  The Veteran has submitted personal 
statements, hearing testimony, and private medical evidence.  The 
Veteran has not provided authorization for the VA to obtain any 
additional medical records, either held by a private organization 
or a government agency, nor has he indicated that such records 
exist.  Therefore, the Board concludes that the duty to assist 
the Veteran in gathering information to advance his claim has 
been met.

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's claim for 
service connection for a left knee disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards 
of McLendon are not met in this case.  Under McLendon v. 
Nicholson, 20 Vet. App. 79, 82 (2006), in a disability 
compensation (service connection) claim, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  See 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As 
reviewed below, the evidence of record establishes that the 
Veteran currently experiences a left knee disorder.  However, 
there is no competent or credible evidence that his left knee 
disorder was incurred during his active service, or that any 
event occurred which might be associated with his claim.  As 
service and post-service records provide no basis to grant the 
claim, and in fact provide evidence against the claim, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained regarding the etiology of the Veteran's left knee 
disorder.  Thus, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

The VA is to give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for disability 
benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence, when 
competent, can establish a nexus between the Veteran's disability 
and an in-service disease or injury.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions 
in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated in Davidson that it has previously and 
explicitly rejected the view that competent medical evidence is 
always required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when:  (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 
(footnote omitted).  For example, a layperson would be competent 
to identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Left Knee Disorder

The Veteran claims to be currently experiencing a left knee 
disorder due to an injury he experienced during basic training.  
See the June 2010 hearing transcript pges. 8-11, 15, 17.  

As noted above, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the Veteran 
currently has the claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The Veteran has provided the VA 
with private treatment records relating to his left knee.  In 
particular, a private treatment record dated in May 1999 from the 
Baptist Medical Center of Montgomery, Alabama, diagnosed the 
Veteran with a medial meniscal tear and loose osteochondral 
bodies, which the Veteran was provided with arthroscopic surgery 
to correct.  In addition, a magnetic resonance image (MRI) of the 
Veteran's left knee dated in March 2001 revealed a diagnosis of 
"degenerative changes" for the Veteran's left knee.  The 
Veteran has further stated that his treatment for his left knee 
has been ongoing.  See the hearing transcript pg, 10.  The 
Veteran is competent to indicate that he has been experiencing 
ongoing treatment for this disorder.  See Layno, at 469; see also 
38 C.F.R. § 3.159(a)(2).  As such, with the associated medical 
and lay evidence of a history of ongoing treatment including 
surgery for the Veteran's left knee, the Board concludes that the 
Veteran does currently experience a disorder of the left knee. 

Consequently, the determinative issue is whether this condition 
is somehow attributable to the Veteran's military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."); 
see also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In this case, there is also no medical evidence that the 
Veteran's left knee disorder is related to his service.  In fact, 
the Veteran has indicated that his physician has never indicated 
that his left knee disorder began during service.  See the 
hearing transcript pges. 11, 17.  Furthermore, there is no 
medical evidence of record of a history of treatment for his left 
knee, either during service or until the April 1999 private 
treatment records.  However, the Board cannot determine that lay 
evidence lacks credibility solely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-
37.  The Board may, however, in the present case consider a lack 
of contemporaneous medical evidence as one factor in determining 
the credibility of lay evidence.  Id. at 1337.  

The Veteran has stated that he injured his knee falling during 
basic training.  See the hearing transcript pges. 8-9.  He stated 
that he isn't certain if he received treatment for this injury, 
but did go to sick call for his knee problem during service.  Id.  
He also indicated that he was not certain if he had received a 
separation examination, but he recalled that he might have told 
"someone" about his left knee at around the time.  Id. at 16.  
He also indicated that after service he had continuous problems 
requiring pain medication; however, he noted that his first post-
service treatment was six or seven years after his separation 
from active duty.  Id. at 10.  The Board acknowledges the Veteran 
is indeed competent to report experiencing a left knee injury and 
subsequent pain after the injury during and after his service.  
Layno, 6 Vet. App. at 469; 38 C.F.R.§ 3.159(a)(2).  But once 
evidence is determined to be competent, the Board must determine 
whether the evidence also is also credible.  The former, the 
Court has held, is a legal concept, which is useful in 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  The Veteran's credibility affects the weight to be given 
to his testimony and lay statements, and it is the Board's 
responsibility to determine the appropriate weight given to that 
testimony.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  

Here, the Board concludes the Veteran's assertions regarding his 
in-service left knee injury and subsequent history are rendered 
not credible for VA purposes by the evidence of record, as well 
as the Veteran's inconsistent statements regarding the history of 
his knee injury.  

The Veteran' STRs document treatment for knee stiffness and pain 
due to an injury "during basic [training] in [September 1974]."  
However, a follow-up treatment record dated in November 1976 
indicates that the Veteran was actually receiving ongoing 
treatment for "pain and stiffness in the [right] knee," which 
had been injured during basic training.  Finally, when he had his 
separation examination in April 1977, the examiner specifically 
noted that the Veteran's lower extremities were normal.  Thus, 
his STRs, as a whole, provide evidence against a finding of a 
chronic residual left knee disorder in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  In fact, the latter 
treatment record of November 1976 indicates that his knee injury 
during basic training was to his right knee, and does not 
mention any problems with his left knee.  In this regard, these 
records were generated with a view towards ascertaining the 
appellant's then-state of physical fitness, they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker, 10 Vet. App. at 73.  As such, the STRs 
of record to some extent contradict the Veteran's statements of 
in-service treatment for a left knee injury, in that this 
evidence shows that treatment for a right knee injury, but does 
not mention any treatment for or injury of the left knee.

The Board also notes that the Veteran previously submitted a 
claim for VA disability benefits for the residuals of an in-
service right knee injury in August 1977.  The Veteran has 
offered no explanation as to why he previously claimed that he 
suffered the residuals of a right knee injury shortly after his 
discharge from active service, but is now claiming to be 
experiencing the residuals of an in-service left knee injury.  
The Veteran's statements are contradictory in this regard in that 
he has indicated that he was experiencing ongoing pain for his 
left knee at that time.  See the hearing transcript pg. 10.  This 
history indicates that the Veteran may be confused about the 
history of his knee injury, which thereby undermines his 
credibility as a witness to the history of his left knee 
disorder.  

Finally, the Veteran's testimony regarding his history of a left 
knee injury has not only been inconsistent with the evidence of 
record, his assertions have also been internally inconsistent and 
unreliable.  He indicated that he did not remember receiving a 
separation examination, which the record indicates that he 
received in April 1977.  See the hearing transcript pg. 16.  
However, he also claimed to have told "someone" about his left 
knee at around the time of his separation from service.  Id.  He 
also stated that he had been receiving treatment in and after 
service, including receiving pain medication, but also indicated 
that his first post service treatment was six or seven years 
after his release from active service.  See id. pges. 10, 16, 
respectively.  As such, the inconsistency of the Veteran's 
testimony in this regard further shows that the Veteran's memory 
or statements in this regard are not credible.

Credibility can be generally evaluated by a showing of interest, 
bias, or inconsistent statements, and the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of the witness testimony."  Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996).  The Board emphasizes that personal interest may 
affect the credibility of the evidence, although it may not 
render the evidence not competent.  Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  As such, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence it finds persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  In this case, as 
illustrated above, the Veteran has provided inconsistent 
statements regarding the evidence of his left knee disorder.  
Furthermore, the evidence of record indicates that the Veteran 
himself immediately after service claimed service connection for 
a right knee disorder, despite his later statements that at that 
time he was experiencing the symptoms of his current left knee 
disorder.  Finally, the medical evidence at the time of his 
service indicates that the Veteran's injury during basic training 
was to his right knee.  In summary, the Board concludes that the 
Veteran's assertions regarding a history of a left knee injury 
and subsequent symptoms related to that injury are not credible.  

Therefore, overall, the evidence of record does not demonstrate a 
left knee injury in service, or any continuity of symptomatology 
during service or after his service following such an injury.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a left knee disorder, such that there is no reasonable doubt 
to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disorder is denied.  


REMAND

Before addressing the merits of the Veteran's claim for service 
connection for sleep apnea, the Board finds that additional 
development of the evidence is required.

The Veteran contends to be experiencing sleep apnea and the 
symptoms began during his military service.  Specifically, he has 
argued that he began experiencing headaches and chest pains in 
service.  He further argued that these problems were misdiagnosed 
at that time and for some time after his service, but were 
correctly diagnosed and resolved by the diagnosis of and 
treatment for sleep apnea in January 1999 (as shown by private 
medical evidence submitted by the Veteran).  See the June 2010 
hearing transcript pges. 3-8, 12-15.  The Veteran has provided 
the VA with private treatment records showing a diagnosis of and 
treatment for sleep apnea in January 1999.  Furthermore, a review 
of the Veteran's STRs reveals that he did receive treatment for 
chest pains in service in February and October 1976.  

As provided by the Court, the standard for requiring a VA medical 
examination is "an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability."  
See McLendon, at 81.  As such, the standard for requiring a VA 
medical examination is quite low.  Here, there is clearly 
evidence of a current disorder, and some evidence that this 
disorder may be connected to the Veteran's service.  Therefore, 
the Board must remand the Veteran's claim for sleep apnea for a 
VA medical examination to determine the etiology of this 
condition.

Accordingly, the case is REMANDED for the following action:

1.	Provide the appellant with a VA 
examination, by an appropriate specialist, 
to determine the nature and etiology of 
any current sleep apnea which the Veteran 
may be experiencing.  The Veteran is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  And the claims file, including 
a complete copy of this remand, must be 
made available for review of his pertinent 
medical history - including, 
in particular, the Veteran's service 
treatment records which reveal treatment 
for chest pains in February and October 
1976.  The examination report must 
indicate whether such review was 
accomplished.  

	The VA examiner should provide a thorough 
review of the history of the Veteran's 
sleep apnea, including the Veteran's 
reported history of continuous symptoms 
from service, including headaches and 
chest pains.

	After doing this, the examiner should then 
answer the following question:  is it at 
least as likely as not (a 50 percent or 
greater likelihood) that the Veteran's 
sleep apnea was caused by, aggravated by, 
or otherwise related to (including as a 
misdiagnosed or undiagnosed condition) the 
Veteran's service from November 1975 to 
June 1977? 

	Any opinions expressed by the examiner 
must be accompanied by an explanation of 
the rationale for the opinion expressed.  
If the examiner cannot provide such an 
opinion, this should be clearly stated, 
and the reasons such an opinion cannot be 
provided must also be provided in the 
examination report.

	The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

2.	Then review the appellant's claims file 
and ensure that the foregoing development 
action has been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further adjudication.

3.	After completing the above development, 
the AOJ should readjudicate the issue on 
appeal, considering any new evidence 
secured since the April 2007 statement of 
the case (SOC).  If this claim is not 
granted to the appellant's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


